DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No: US 11,256,987 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1. the prior art fails to teach or reasonably suggest a lamp tube with anti-shock protection and compatible with a plurality of current stable power supply modes comprising “a fast-start inductive rectifier identification module, a fast-start type inductive rectifier output drive module, and an output load selection module, the input voltage rectifier and voltage clamp module includes a first resistor, a transient voltage suppressor diode, and a positive temperature coefficient thermistor, and an electrolytic capacitor, a positive temperature coefficient thermistor, the positive temperature coefficient thermistor is electrically connected in series with the transient voltage suppressor diode, the first resistor is connected in parallel with two ends of the transient voltage suppressor diode as a dummy load, the electrolytic capacitor is connected in parallel with two ends of the transient voltage suppressor diode and the first resistor to have DC filtering, the input voltage rectification and voltage clamp module rectifies an input AC voltage to convert the AC voltage to a pulsating DC voltage and clamps the rectified pulsating DC voltage via the first resistor, the transient voltage suppression diode, and the positive temperature coefficient thermistor as a power supply for a signal transfer assembly”, in combination with the other limitations of the claim.

Dependent claims 2-11 are allowed by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831